19-12625-smb         Doc 4      Filed 08/14/19       Entered 08/14/19 16:02:08         Main Document
                                                    Pg 1 of 31


Andrew V. Tenzer, Esq.
PAUL HASTINGS LLP
200 Park Avenue
New York, New York 10166
Telephone: (212) 318-6000
andrewtenzer@paulhastings.com

Counsel to the Foreign Representative

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

---------------------------------------------------------------x
                                                               :
In re:                                                         :   Chapter 15
                                                               :
Atlantic Carbon Group, Plc,                                    :   Case No. 19-[_____] ([___])
                                                               :
                  Debtor in a Foreign Proceeding.              :
                                                               :
---------------------------------------------------------------x

DECLARATION OF ALASTAIR PAUL BEVERIDGE IN SUPPORT OF (A) VERIFIED
PETITION FOR RECOGNITION OF FOREIGN MAIN PROCEEDING PURSUANT TO
 CHAPTER 15 OF THE BANKRUPTCY CODE AND APPLICATION FOR RELATED
    RELIEF AND (B) EX PARTE MOTION FOR ORDER (I) SCHEDULING (ON
       SHORTENED NOTICE) HEARING TO CONSIDER PETITION FOR
      RECOGNITION OF FOREIGN MAIN PROCEEDING, (II) APPROVING
    RELATED FORM OF NOTICE, AND (III) GRANTING RELATED RELIEF

        I, Alastair Paul Beveridge, pursuant to 28 U.S.C. § 1746, hereby declare under penalty of

perjury as follows:

        1.       I am a managing director at AlixPartners Services UK LLP (“AlixPartners UK”).

I hold a Bachelor of Engineering in mining and petroleum engineering from Strathclyde

University, and have significant experience with complex financial restructuring. I am a licensed

insolvency practitioner, a Certified Management Consultant, a fellow of the Institute of

Chartered Accountants in England and Wales, and president of INSOL Europe.

        2.       Along with Clare Laura Kennedy and Simon Jonathan Appell, I am one of the

joint administrators (the “Joint Administrators”) in the administration (the “UK Administration”)
19-12625-smb      Doc 4    Filed 08/14/19     Entered 08/14/19 16:02:08          Main Document
                                             Pg 2 of 31


of Atlantic Carbon Group, Plc (the “Debtor”) currently pending before the Chancery Division,

Business & Property Courts Part, of the High Court of Justice of England and Wales (the

“English Court”). I and the other Joint Administrators were invited to serve as administrators of

the Debtor by White Oak Global Advisors LLC, in its capacity as Administrative Agent (“White

Oak”) under a debenture dated May 27, 2016 between the Debtor and White Oak.

       3.      On July 22, 2019, the English Court endorsed the Notice of appointment of an

administrator by holder of qualifying floating charge, commencing the UK Administration. A

copy of the endorsed notice is attached as Exhibit 1 hereto. Since then, I have been appointed as

the foreign representative for the purpose of commencing and prosecuting this chapter 15 case

(the “Foreign Representative”). A copy of the notification of the appointment of the foreign

representative is attached as Exhibit 2 hereto.

       4.      I submit this declaration (the “Declaration”) in support of (i) the Verified Petition

for Recognition of Foreign Main Proceeding Pursuant to Chapter 15 of the Bankruptcy Code

and Application for Related Relief (the “Verified Petition”) and (ii) the Ex Parte Motion for

Order (I) Scheduling (on Shortened Notice) Hearing to Consider Petition for Recognition of

Foreign Main Proceeding, ((I) Approving Related Form of Notice, and (III) Granting Related

Relief (the “Recognition Hearing Motion”), each filed concurrently herewith.

       5.      In my capacity as one of the Joint Administrators of the Debtor, I, either directly,

or through the other Joint Administrators or through members of my staff working under my

supervision and control, am familiar with the Debtor’s history, operations, assets, financial

condition, business affairs, and books and records. Except as otherwise indicated, all facts set

forth in this Declaration are based upon my personal knowledge, information and analysis

prepared for me by staff working for the Joint Administrators on the UK Administration,




                                                  2
19-12625-smb        Doc 4      Filed 08/14/19      Entered 08/14/19 16:02:08              Main Document
                                                  Pg 3 of 31


information supplied to me or verified by members of the Debtor’s management or professionals

retained by the Debtor both prior to and since my appointment, my review of relevant

documents, and/or my opinion based upon my experience and knowledge of the Debtor’s

operations and financial condition.

        6.       I am an individual over the age of eighteen and, if called upon, could testify to all

matters set forth in this Declaration.

                                             BACKGROUND

        I.       Debtor’s Business, Corporate Structure, and Existing Debt

        7.       The Debtor is a United Kingdom based holding company with no U.S. operations.

The Debtor’s wholly owned subsidiary Atlantic Carbon Group, Inc. (“ACG”) is a Delaware-

based anthracite mining and processing company and the largest anthracite miner in the United

States. A chart showing the Debtor’s corporate structure is attached as Exhibit 3 hereto.

        8.       ACG’s operational headquarters is located at Stockton Mine in Hazelton,

Pennsylvania, and its focus of operations is on the North East Pennsylvanian Anthracite

Coalfield, where ACG operates the Stockton, Hazelton Shaft, Jeansville, and Spring Mountain

Mines, together with three anthracite processing plants. In addition, the Debtor (through its U.S.

subsidiaries) has interests in two other mine properties in the area: Beaver Brook, which is

currently unworked but has substantial proven preserves, and Sandy Run, which is worked by a

contractor to supply anthracite silt to the Hazelton Shaft processing plant.

        9.       The Debtor is a party to that certain Loan and Security Agreement (the

“Prepetition Agreement”) dated as of May 27, 2016 as and among (i) ACG1 and the other




1
    At the time of the execution of the Prepetition Agreement, ACG was known as Coal Contractors (1991), Inc.


                                                       3
19-12625-smb        Doc 4     Filed 08/14/19      Entered 08/14/19 16:02:08             Main Document
                                                 Pg 4 of 31


borrowers thereto, as Borrowers, (ii) the Debtor, as Guarantor,2 (iii) the lenders party thereto (the

“Prepetition Secured Lenders”), and (iv) White Oak, as lender and as administrative agent (the

“Agent”).

        10.     Pursuant to the Prepetition Agreement, the Prepetition Secured Lenders advanced

term loans of $21 million. In addition to the initial term loans, the parties entered into no less

than eight amendments to the Prepetition Agreement, pursuant to which (among other things) the

Prepetition Secured Lenders advanced no less than an additional $18.4 million. As of the

Petition Date, the Debtor, as Guarantor, owed the Prepetition Secured Lenders $46,217,219,

inclusive of fees, penalties, and interest (such amount, together with all other outstanding

amounts due under the Prepetition Agreement, including interest, fees, premiums, and expenses,

the “Prepetition Secured Indebtedness”).

        11.     Pursuant to the Prepetition Agreement, the Prepetition Secured Indebtedness is

secured by a perfected security interest in essentially all of the assets of each Loan Party (as

defined in the Prepetition Agreement), including the Debtor, other than certain Excluded

Property (as defined in the Prepetition Agreement).

        12.     The borrowers are in default of multiple terms of the Prepetition Agreement, and

on July 19, 2019, the Debtor received a notice from the Agent that the Prepetition Secured

Lenders were accelerating, and demanding payment on the Debtor’s guaranty of, the Prepetition

Secured Indebtedness.

        13.     On July 21, 2019 the Debtor’s board of directors determined to invite the Agent to

appoint Clare Laura Kennedy, Simon Jonathan Appell, and Alastair Paul Beveridge to act as

administrators to the Debtor (the “Joint Administrators”), and on July 22, 2019 the required

2
    The Debtor’s non-operating subsidiaries Newcastle Anthracite Company (a Delaware corporation), The Central
    Pennsylvania Anthracite Company, LLC (a Pennsylvania limited liability company), and Atlantic Trucking
    LLC (a Pennsylvania limited liability company) are also guarantors under the Prepetition Agreement.


                                                      4
19-12625-smb           Doc 4      Filed 08/14/19      Entered 08/14/19 16:02:08              Main Document
                                                     Pg 5 of 31


notice of the appointment of the Joint Administrators was filed with and endorsed by the English

Court, commencing the UK Administration.

           14.      I have been advised by counsel as to the definition of “foreign proceeding” under

section 101(23) of the Bankruptcy Code. To the best of my knowledge, I am not aware of any

other “foreign proceeding” within the meaning of this section with respect to the Debtor.

II.        Prepetition Litigation

           15.      On March 1, 2019, Mid-Continent Coal and Coke Company (“Mid-Continent”)

filed a complaint in the Northern District of Ohio, naming the Debtor and its subsidiary Hazelton

Shaft Corporation as defendants (the “Mid-Continent Litigation”).3 In its complaint, Mid-

Continent alleges that the Debtor breached a contract to provide Mid-Continent 100,000 tons of

coal in the calendar year 2018, and seeks damages in excess of $900,000. Discovery in the Mid-

Continent Litigation is currently scheduled to commence on August 30, 2019.

 III.      Center of Main Interests of the Debtor

           16.      The center of main interests, or COMI, for the Debtor is in the United Kingdom.

The Debtor is organized under English law and has its registered office in London. Additionally,

I and the other Joint Administrators, as well as AlixPartners UK, are located in London. Board

meetings are held in London, and the Debtor’s decisions, both long-range and day-to-day (both

prior to and after the commencement of the UK Administration) are almost exclusively made in

London. Finally, the Debtor’s accounting function, as well as its corporate books and records,

are located in London.

 IV.       Relief Requested

           17.      Concurrently herewith, I, in my capacity as Foreign Representative, have caused


3
       The Mid-Continent Litigation is docketed as Case No. 19-cv-465 (CAB) in the United States District Court for
       the Northern District of Ohio.


                                                          5
19-12625-smb        Doc 4   Filed 08/14/19     Entered 08/14/19 16:02:08          Main Document
                                              Pg 6 of 31


the filing of the (i) Verified Petition and the Ch. 15 Petition (as defined in the Verified Petition)

and (ii) the Recognition Hearing Motion. The Verified Petition seeks entry of an order granting

certain relief, including the recognition of the UK Administration as a foreign main proceeding,

recognition of the Joint Administrators as foreign representatives on a final basis, and the

application of the automatic stay of section 362 of the Bankruptcy Code to the Debtor’s assets

located in the United States.

        18.     I believe that the relief requested in the Verified Petition is necessary to ensure the

protection of the Debtor’s assets and interests located in the United States and will aid in the

effective reorganization of the Debtor as contemplated by the UK Administration, to the benefit

of all creditors.

        19.     The Recognition Hearing Motion seeks entry of an order scheduling a hearing on

an expedited basis of the relief requested in the Verified Petition (the “Recognition Hearing”)

and seeking approval of the form and manner of notice of the filing of the Verified Petition and

the commencement of the Debtor’s chapter 15 case. Specifically, the Recognition Hearing

Motion seeks to have the Recognition Hearing completed before the commencement of

discovery in the Mid-Continent Litigation.

        20.     I believe that the relief requested in the Recognition Hearing Motion is in the best

interests of all parties, as it will enable the Debtor to focus on its reorganization without

inefficient and costly distractions while providing all parties in interest due and sufficient notice

of the Verified Petition and the relief requested therein.

                            [Remainder of page left intentionally blank.]




                                                  6
19-12625-smb      Doc 4    Filed 08/14/19    Entered 08/14/19 16:02:08         Main Document
                                            Pg 7 of 31




I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct to the best of my knowledge, information, and belief.



Dated: August 14, 2019
       London, England                              /s/ Alastair Paul Beveridge
                                                    Alastair Paul Beveridge
                                                    Foreign Representative of the Debtor




                                                7
19-12625-smb   Doc 4   Filed 08/14/19    Entered 08/14/19 16:02:08   Main Document
                                        Pg 8 of 31


                                    EXHIBIT 1
19-12625-smb   Doc 4   Filed 08/14/19    Entered 08/14/19 16:02:08   Main Document
                                        Pg 9 of 31
19-12625-smb   Doc 4   Filed 08/14/19 Entered 08/14/19 16:02:08   Main Document
                                     Pg 10 of 31
19-12625-smb   Doc 4   Filed 08/14/19 Entered 08/14/19 16:02:08   Main Document
                                     Pg 11 of 31
19-12625-smb   Doc 4   Filed 08/14/19 Entered 08/14/19 16:02:08   Main Document
                                     Pg 12 of 31
19-12625-smb   Doc 4   Filed 08/14/19 Entered 08/14/19 16:02:08   Main Document
                                     Pg 13 of 31
19-12625-smb         Doc 4     Filed 08/14/19 Entered 08/14/19 16:02:08                   Main Document
                                             Pg 14 of 31


                  ATLANTIC CARBON GROUP PLC (05315929) (the "Company")

                   Minutes of a meeting of the board of directors of the above named Company
                              held on 21 July 2019 by telephone at 1:00pm UK time.
                     ________________________________________________________

    Present:                  Peter Chinneck

                              George Roskos

                              Seth Schwartz

    In attendance:            Dave McCarthy

                              Ian Fox, Dentons UK & Middle East LLP

    1       Chairman and quorum

            Seth Schwartz took the chair for the purposes of the meeting. A quorum being present, the
            Chairman declared the meeting open.

    2       Purpose of the meeting

            The purpose was to determine whether it would be appropriate for the Company to invite
            White Oak Global Advisors LLC, in its capacity as Administrative Agent (White Oak) under a
            debenture dated 27 May 2016 between the Company and White Oak, to appoint
            administrators to the Company (the Proposed Administration).

    3       Declarations of interest

            Each of the directors declared that he or she had no interest, direct or indirect, in the
            Proposed Administration that he is required to disclose pursuant to section 177 of the
            Companies Act 2006.

    4       Default

    4.1     The directors noted that:

            (a)       one or more Events of Default (as defined in the Loan and Security Agreement dated
                      27 May 2016 between, amongst others, Coal Contractors (1991) Inc and Luzerne
                      Carbon Company LLC as Borrowers, the Company as Guarantor, the Lenders and
                      White Oak (as amended from time to time) (the Loan Agreement)), had occurred
                      and were continuing and/or had not been remedied;

            (b)       on 19 July 2019 the Company had received a notice of acceleration of obligations
                      and demand for payment on guaranty from White Oak under the Loan Agreement
                      (the Demand);

            (c)       in light of the Company's financial circumstances, the Company is unable to satisfy
                      the Demand and accordingly is unable to meet its debts as they fall due.




    65982483.06                                                                                       Page 1
19-12625-smb       Doc 4      Filed 08/14/19 Entered 08/14/19 16:02:08                     Main Document
                                            Pg 15 of 31


    5       Invitation to appoint administrators

    5.1     It was recorded that, having regard to the terms of the debenture dated 27 May 2016 between
            the Company and White Oak (the Debenture), White Oak appeared to be the holder of a
            qualifying floating charge within the meaning of paragraph 14 of Schedule B1 to the
            Insolvency Act 1986 and, due to the Events of Default (as defined in the Loan Agreement) set
            out in the Demand, a debt was due to White Oak in accordance with the Demand and that the
            qualifying floating charge was enforceable by White Oak.

    5.2     The directors considered the Company's financial circumstances and the interests of it and its
            creditors and a majority were of the opinion that administrators should be appointed to the
            Company as soon as possible. The directors considered their statutory duties and noted that
            given the current financial situation of the Company following the receipt of the Demand, their
            duties were to the company creditors as a whole. To this end, the directors noted that
            administration would like
            than if the Company were to be wound up or, that an administrator would likely be realising
            some of the assets of the company in order to make distributions to the secured and other
            preferential creditors.

    5.3     The directors noted that to effect the appointment of administrators by themselves, a two-
            stage process would be required, whereby (1) a notice of intention to appoint administrators
            would be completed by the directors by way of a statutory declaration and then notified to
            White Oak, after which a period of up to five business days may elapse (unless White Oak
            consented to an earlier appointment) before (2) a notice of appointment of administrators
            could be completed by the directors by way of a further statutory declaration and filed at
            Court.

    5.4     The directors further noted that White Oak was entitled to appoint administrators by
            completing a notice of appointment of administrators by way of a statutory declaration and
            filing the same at Court, without the requirement for any prior notice period or consent.

    5.5     Accordingly, to avoid any delay to the appointment of administrators, the directors resolved
            that the Company should request White Oak to appoint immediately administrators pursuant
            to paragraph 14 of Schedule B1 to the Insolvency Act 1986 and the terms of the Debenture.

    6       Resolutions

            In view of the circumstances outlined by the Chairman above, IT WAS RESOLVED by a
            majority (Seth Schwartz and George Roskos voting in favour and Peter Chinneck against):

            (a)     to invite White Oak to appoint immediately Clare Laura Kennedy, Simon Jonathan
                    Appell and Alastair Paul Beveridge of AlixPartners Services UK LLP to act as joint
                    administrators of the Company;

            (b)     that administration of the Company would likely achieve the objectives set out in
                    section 3(1)(b) or section 3(1)(c) of the Insolvency Act 1986 and would be in the best
                    interests of the Company and its creditors as a whole for the Company to enter
                    administration; and

            (c)     that the Chairman be authorised to sign the minutes of the meeting and that any
                    director has authority to sign all documents needed to give effect to the resolution in
                    (a) above.




    65982483.06                                                                                        Page 2
19-12625-smb                Doc 4     Filed 08/14/19 Entered 08/14/19 16:02:08                Main Document
                                                    Pg 16 of 31


    7            Close

                 There being no further business, the Chairman declared the meeting closed.




    ...............................

    Chairman




    65982483.06                                                                                      Page 3
19-12625-smb   Doc 4   Filed 08/14/19 Entered 08/14/19 16:02:08   Main Document
                                     Pg 17 of 31


                                   EXHIBIT 2
19-12625-smb     Doc 4    Filed 08/14/19 Entered 08/14/19 16:02:08           Main Document
                                        Pg 18 of 31


     Notification from the Joint Administrators of Atlantic Carbon Group PLC (in
   Administration) (the “Company”) of Appointment of Joint Foreign Representatives

Date: August 14, 2019

   1. On July 22, 2019, pursuant to the rights of the qualifying floating charge holder
      (“QFCH”) enshrined in paragraph 14 of the Insolvency Act 1986 (“IA 1986”) White
      Oak Global Advisors LLC (“White Oak”), in its capacity as Administrative Agent and
      QFCH under a debenture dated May 27, 2016 between the Company and White Oak
      appointed Clare Laura Kennedy, Simon Jonathan Appell and Alastair Paul Beveridge of
      AlixPartners Services UK LLP to act as joint administrators of the Company (the “Joint
      Administrators”). The notice of appointment of the Joint Administrators as endorsed by
      the Chancery Division, Business & Property Courts Part, of the High Court of Justice of
      England and Wales (the “English Court”) on July 22, 2019 is attached in the Annex to
      this notification letter.

   2. Pursuant to paragraph 3 of the IA 1986 the administrators must perform their functions to
      achieve the objective of the administration (the “UK Administration”), being to:

          a. rescue the company as a going concern, or

          b. achieve a better result for the company’s creditors as a whole than would be likely
             if the company were wound up (without first being in administration); or

          c. realize property on order to make a distribution to one or more secured or
             preferential creditors.

   3. In achieving the objectives of the UK Administration the Joint Administrators must act in
      the interests of the creditors of the Company as a whole and not unnecessarily harm their
      interests. The objectives must be performed in the order set out above unless it is not
      reasonable practicable to achieve an objective, in which case the next objective in the
      order must be performed.

   4. Pursuant to the IA 1986 the Joint Administrators take over management and control of
      the Company and have the power, on behalf of the Company, to do all things necessary
      or expedient for the management of its affairs, business and property, including the
      power to remove and appoint directors and to borrow money secured on the assets of the
      Company. As such, the Joint Administrators are authorized to “administer the
      reorganization or the liquidation of the Debtor’s assets or affairs” as required by section
      101(24) under chapter 15 of title 11 of the United States Code (the “Bankruptcy Code”).

   5. The Joint Administrators are both an agent of the Company and an officer of the court in
      exercising our functions. During the UK Administration, the powers of the directors of
      the Company are suspended.

   6. It is proposed that the Company will seek recognition (the “Ch. 15 Filing”) under the
      Bankruptcy Code of the UK Administration to give full force and effect thereto and to
19-12625-smb    Doc 4     Filed 08/14/19 Entered 08/14/19 16:02:08            Main Document
                                        Pg 19 of 31


      best implement the UK Administration. The Company, directly or indirectly, has assets
      and operations in the United States, and expects that certain creditors impacted by its UK
      Administration may be based in the United States.

   7. In order to protect the Company’s assets, interests, and operations in the United States
      and to help ensure enforcement in the United States and to give effect to the UK
      Administration in the United States, the Joint Administrators hereby:


          a. appoints Alastair Paul Beveridge (or each of the other Joint Administrators, acting
             pursuant to his instructions or agreement) as its foreign representative to
             commence and prosecute the Chapter 15 Filing by him with the US Bankruptcy
             Court in the Southern District of New York (the “Bankruptcy Court”);

          b. Alastair Paul Beveridge (or each of the other Joint Administrators, acting pursuant
             to his instructions or agreement), as the Company’s legal foreign representative,
             has specific powers to individually bind and represent the Company with respect
             to the UK Administration, including for the purposes of seeking any relief
             available to a foreign representative in the Ch. 15 Filing;

          c. Alastair Paul Beveridge (or each of the other Joint Administrators, acting pursuant
             to his instructions or agreement) is authorized to act as the Company’s agent in
             seeking any relief available to a foreign representative in the Ch. 15 Filing;

          d. Alastair Paul Beveridge (or each of the other Joint Administrators, acting pursuant
             to his instructions or agreement) is authorized and empowered to execute and
             verify or certify a petition under Chapter 15 on behalf of, and in the name of, the
             Company and to cause the same to be filed in the Bankruptcy Court in such form
             or forms as the foreign representative may approve;

          e. Alastair Paul Beveridge (or each of the other Joint Administrators, acting pursuant
             to his instructions or agreement) is authorized to execute and file any and all
             petitions, schedules, motions, lists, applications, pleadings, declarations and other
             papers, and to take any and all further actions which Alastair Paul Beveridge or
             the Company’s legal counsel may deem necessary, proper or desirable in
             connection with the Ch. 15 Filing, with a view to the successful resolution of such
             case;

          f. any and all agreements, instruments and other documents whatsoever and any and
             all actions whatsoever, executed, delivered and/or taken by Alastair Paul
             Beveridge (or each of the other Joint Administrators, acting pursuant to his
             instructions or agreement) on behalf of the Company in connection with the
             subject matter of these resolutions be and are hereby approved, ratified and
             confirmed in all respects as the acts and deeds of the Company; and

          g. to the extent permitted by law, all acts and things previously done and performed,
             or caused to be done and performed, for and on behalf of the Company prior to
                                               2
19-12625-smb     Doc 4        Filed 08/14/19 Entered 08/14/19 16:02:08    Main Document
                                            Pg 20 of 31


              the date of this notification letter in connection with the commencement and
              prosecution of the Ch. 15 Filing and appointment of Alastair Paul Beveridge (or
              each of the other Joint Administrators, acting pursuant to his instructions or
              agreement) are thereby ratified, confirmed and approved in all respects.


For and on behalf of Atlantic Carbon Group Plc (in administration)


/s/ Alastair Paul Beveridge
Alastair Paul Beveridge
Joint Administrator




                                               3
19-12625-smb   Doc 4   Filed 08/14/19 Entered 08/14/19 16:02:08     Main Document
                                     Pg 21 of 31


                                      Annex

               Endorsed Notice of Appointment of Joint Administrators
19-12625-smb   Doc 4   Filed 08/14/19 Entered 08/14/19 16:02:08   Main Document
                                     Pg 22 of 31
19-12625-smb   Doc 4   Filed 08/14/19 Entered 08/14/19 16:02:08   Main Document
                                     Pg 23 of 31
19-12625-smb   Doc 4   Filed 08/14/19 Entered 08/14/19 16:02:08   Main Document
                                     Pg 24 of 31
19-12625-smb   Doc 4   Filed 08/14/19 Entered 08/14/19 16:02:08   Main Document
                                     Pg 25 of 31
19-12625-smb   Doc 4   Filed 08/14/19 Entered 08/14/19 16:02:08   Main Document
                                     Pg 26 of 31
19-12625-smb         Doc 4     Filed 08/14/19 Entered 08/14/19 16:02:08                   Main Document
                                             Pg 27 of 31


                  ATLANTIC CARBON GROUP PLC (05315929) (the "Company")

                   Minutes of a meeting of the board of directors of the above named Company
                              held on 21 July 2019 by telephone at 1:00pm UK time.
                     ________________________________________________________

    Present:                  Peter Chinneck

                              George Roskos

                              Seth Schwartz

    In attendance:            Dave McCarthy

                              Ian Fox, Dentons UK & Middle East LLP

    1       Chairman and quorum

            Seth Schwartz took the chair for the purposes of the meeting. A quorum being present, the
            Chairman declared the meeting open.

    2       Purpose of the meeting

            The purpose was to determine whether it would be appropriate for the Company to invite
            White Oak Global Advisors LLC, in its capacity as Administrative Agent (White Oak) under a
            debenture dated 27 May 2016 between the Company and White Oak, to appoint
            administrators to the Company (the Proposed Administration).

    3       Declarations of interest

            Each of the directors declared that he or she had no interest, direct or indirect, in the
            Proposed Administration that he is required to disclose pursuant to section 177 of the
            Companies Act 2006.

    4       Default

    4.1     The directors noted that:

            (a)       one or more Events of Default (as defined in the Loan and Security Agreement dated
                      27 May 2016 between, amongst others, Coal Contractors (1991) Inc and Luzerne
                      Carbon Company LLC as Borrowers, the Company as Guarantor, the Lenders and
                      White Oak (as amended from time to time) (the Loan Agreement)), had occurred
                      and were continuing and/or had not been remedied;

            (b)       on 19 July 2019 the Company had received a notice of acceleration of obligations
                      and demand for payment on guaranty from White Oak under the Loan Agreement
                      (the Demand);

            (c)       in light of the Company's financial circumstances, the Company is unable to satisfy
                      the Demand and accordingly is unable to meet its debts as they fall due.




    65982483.06                                                                                       Page 1
19-12625-smb       Doc 4      Filed 08/14/19 Entered 08/14/19 16:02:08                     Main Document
                                            Pg 28 of 31


    5       Invitation to appoint administrators

    5.1     It was recorded that, having regard to the terms of the debenture dated 27 May 2016 between
            the Company and White Oak (the Debenture), White Oak appeared to be the holder of a
            qualifying floating charge within the meaning of paragraph 14 of Schedule B1 to the
            Insolvency Act 1986 and, due to the Events of Default (as defined in the Loan Agreement) set
            out in the Demand, a debt was due to White Oak in accordance with the Demand and that the
            qualifying floating charge was enforceable by White Oak.

    5.2     The directors considered the Company's financial circumstances and the interests of it and its
            creditors and a majority were of the opinion that administrators should be appointed to the
            Company as soon as possible. The directors considered their statutory duties and noted that
            given the current financial situation of the Company following the receipt of the Demand, their
            duties were to the company creditors as a whole. To this end, the directors noted that
            administration would like
            than if the Company were to be wound up or, that an administrator would likely be realising
            some of the assets of the company in order to make distributions to the secured and other
            preferential creditors.

    5.3     The directors noted that to effect the appointment of administrators by themselves, a two-
            stage process would be required, whereby (1) a notice of intention to appoint administrators
            would be completed by the directors by way of a statutory declaration and then notified to
            White Oak, after which a period of up to five business days may elapse (unless White Oak
            consented to an earlier appointment) before (2) a notice of appointment of administrators
            could be completed by the directors by way of a further statutory declaration and filed at
            Court.

    5.4     The directors further noted that White Oak was entitled to appoint administrators by
            completing a notice of appointment of administrators by way of a statutory declaration and
            filing the same at Court, without the requirement for any prior notice period or consent.

    5.5     Accordingly, to avoid any delay to the appointment of administrators, the directors resolved
            that the Company should request White Oak to appoint immediately administrators pursuant
            to paragraph 14 of Schedule B1 to the Insolvency Act 1986 and the terms of the Debenture.

    6       Resolutions

            In view of the circumstances outlined by the Chairman above, IT WAS RESOLVED by a
            majority (Seth Schwartz and George Roskos voting in favour and Peter Chinneck against):

            (a)     to invite White Oak to appoint immediately Clare Laura Kennedy, Simon Jonathan
                    Appell and Alastair Paul Beveridge of AlixPartners Services UK LLP to act as joint
                    administrators of the Company;

            (b)     that administration of the Company would likely achieve the objectives set out in
                    section 3(1)(b) or section 3(1)(c) of the Insolvency Act 1986 and would be in the best
                    interests of the Company and its creditors as a whole for the Company to enter
                    administration; and

            (c)     that the Chairman be authorised to sign the minutes of the meeting and that any
                    director has authority to sign all documents needed to give effect to the resolution in
                    (a) above.




    65982483.06                                                                                        Page 2
19-12625-smb                Doc 4     Filed 08/14/19 Entered 08/14/19 16:02:08                Main Document
                                                    Pg 29 of 31


    7            Close

                 There being no further business, the Chairman declared the meeting closed.




    ...............................

    Chairman




    65982483.06                                                                                      Page 3
19-12625-smb   Doc 4   Filed 08/14/19 Entered 08/14/19 16:02:08   Main Document
                                     Pg 30 of 31


                                   EXHIBIT 3
19-12625-smb   Doc 4   Filed 08/14/19 Entered 08/14/19 16:02:08   Main Document
                                     Pg 31 of 31
